DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.

Remarks
Claims 1 and 6 are amended.
Claims 11-24 are withdrawn from further consideration.
Claims 1-24 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites multiple “the (or said) thermally conductive material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "said at least one thermally conductive material".  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of MCCANN (US 20110241153 A1), with evidence provided by HAYASHI (US 20140291814 A1).
	Regarding claim 1, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.
	LAM teaches an infrared thermoelectric insulating power generator (see the variable transmittance window 150 with the energy-harvesting power source (EHPS) (thermoelectric power sources) 153, see Figs. 9-10; [0122] Energy-harvesting power sources include ; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thermoelectric power sources for the energy-harvesting power source in the device of LAM, because LAM suggests the thermoelectric power sources is suitable device for the energy-harvesting power source, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).)).
	Regarding the claimed “a transparent piece of glass including an infrared absorbing film applied thereon, said infrared absorbing film being transparent and configured for heat collection, and said infrared absorbing film including up to 10% Cesium Tungstate; and a thermoelectric generator with a heat receiving connection and a heat removal connection opposite the heat receiving connection, said heat receiving connection thermally coupled to said infrared absorbing film, wherein the thermoelectric generator converts the absorbed heat into electricity”, LAM discloses the thermoelectric generator (see the energy-harvesting power source (thermoelectric power sources) 153, see Fig. 9 and the discussion above) on a transparent piece of glass (see the first glass pane 112; [0141] A low-e coating may be provided on a pane of glass before assembly of the window, or applied to a pane of the window after assembly; [0148] a naming convention for reference to the particular surfaces of the multiple glass panes in an insulating glass unit (IGU), relative to the installation site, is used in the art; [0235] A glass pane with a low-emissivity (low-E) coating on it used for the configurations is Solarban 70XL; a glass pane with a hard coat low-E coating on it is Sungate 500; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the pane in the device of LAM, because the selection of a known material based on its suitability for its intended use supports a prima facie In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).), said infrared absorbing film being transparent (Since the claim does not further requires a certain degree of transparency, any infrared absorbing film that has any degree of transparency for UV-Vis, Near-IR, IR range is considered to be a transparent film.  Evidence provided by HAYASHI discloses AlN is an example of the transparent ceramic [0028]. Therefore, the top Aluminum Nitride (AlN) ceramic is considered to meet the claimed “being 

	
    PNG
    media_image1.png
    511
    680
    media_image1.png
    Greyscale


Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LAM teaches said thermoelectric generator comprises a plurality of thermoelectric generators (see the plurality of thermoelectric generators in Fig. 9k of MCCANN).  

 	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.	Modified LAM teaches said heat removal connection of said thermoelectric generator is connected to at least one electricity-consuming device (see variable transmittance optical filter 116 in Figs. 9-10 of LAM, see the rejection of claim 1, Figs. 9-10 of LAM and Fig. 9k of MCCANN).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.	
Regarding the claimed “wherein said heat removal connection of said thermoelectric generator is connected to at least one electrical storage device”, LAM discloses the electrical system may comprise an energy storage component, such as a battery, capacitor or super capacitor, or array of batteries, capacitors or super capacitors, disposed on the device film [0190].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the energy storage component (a battery) disposed on the device film connected to the thermoelectric generator in the device of LAM, because LAM suggested using the energy storage component in the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of MCCANN (US 20110241153 A1) with evidence provided by HAYASHI (US 20140291814 A1) as applied to claim 4 above, further in view of YANG (US 5247238 A).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 4.
	Regarding the claimed “a thermal switch connected with electrical conductive material between said electrical storage device and said thermoelectric generator”, YANG discloses a battery charging circuit provided with a thermally controlled cut-off switch between the power supply and the battery, wherein the contacts of the cut-off switch open as a result of the battery temperature rising upon completion of charging (Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ battery charging circuit provided with a thermally controlled cut-off switch in the modified device of LAM, because the contacts of the cut-off switch open as a result of the battery temperature rising upon completion of charging.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of MCCANN (US 20110241153 A1) and SUZUKI (JP 2004273489 A, see English Machine Translation), with evidence provided by HAYASHI (US 20140291814 A1).
	Regarding claim 6, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 6 is not given patentable weight in the claim.
	LAM teaches an infrared thermoelectric insulating power generator (see the variable transmittance window 150 with the energy-harvesting power source (EHPS) (thermoelectric 
	Regarding the claimed “an infrared absorbing film applied in a liquid form to a fenestration, said infrared absorbing film comprising a transparent film once dried, said infrared absorbing film configured for heat collection, and said infrared absorbing film including up to 10% Cesium Tungstate; at least one thermally conductive material connected to said infrared absorbing film: said thermally conductive material comprising at least one of graphene, carbon black, carbon nanotubes, metal oxides, metal wires, conductive inks, and conductive pastes, wherein the thermally conductive material transfers heat collected from the infrared absorbing film; and a thermoelectric generator with a heat receiving connection and a heat removal connection, said thermally conductive material disposed between said infrared absorbing film and said thermoelectric generator, said heat receiving connection connected to said at least one thermally conductive material, wherein said thermoelectric generator is configured to convert heat absorbed from said infrared absorbing film and said thermally conductive material into electricity”, LAM discloses the thermoelectric generator (see the energy-harvesting power source (thermoelectric power sources) 153, see Fig. 9 and the discussion above) on a fenestration (see the window with the first glass pane and second glass pane in Fig. 10; [0141] A low-e coating may be provided on a pane of glass before assembly of the window, or applied In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).), said infrared absorbing film comprising a transparent film once dried (Since the claim does not further requires a certain degree of transparency, any infrared absorbing film that has any degree of transparency for UV-Vis, Near-IR, IR range is considered to be a transparent film.  Evidence provided by HAYASHI discloses AlN is an example of the transparent ceramic [0028]. Therefore, the top Aluminum Nitride (AlN) ceramic is considered to meet the claimed “a transparent film”;   Regarding the recitation "once dried", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).), said infrared absorbing film configured for heat collection (The Aluminum Nitride (AlN) material has a capability of heat collection), said infrared absorbing film including up to 10% Cesium Tungstate (Since the limitation “up to 10% Cesium Tungstate” does not require lower limit, the limitation is interpreted as to include “zero % of Cesium Tunstate”; Therefore, the Aluminum Nitride (AlN) material is considered to meet the claimed “said infrared absorbing film including up to 10% Cesium Tungstate”); at least one thermally conductive material connected to said infrared absorbing film, said thermally conductive material comprising at least one of graphene, carbon black, carbon nanotubes, metal oxides, metal wires, conductive inks, and conductive pastes (Modified LAM does not explicitly disclose the claimed feature.  However, SUZUKI discloses a thermoelectric conversion module, wherein Fig. 1 shows that the binder 7 made of a conductive paste joins the copper electrode 6 and the insulating member (ceramic plate) 5 (see Fig. 1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the binders made of conductive pastes between the top copper traces and the top Aluminum Nitride (AlN) ceramic in the device of modified LAM 

    PNG
    media_image1.png
    511
    680
    media_image1.png
    Greyscale


	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	Modified LAM teaches said thermoelectric generator comprises a plurality of thermoelectric generators (see the plurality of thermoelectric generators in Fig. 9k of MCCANN).  

 	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 6.	Modified LAM teaches said heat removal connection of said thermoelectric generator is connected to at least one electricity-consuming device (see variable transmittance optical filter 116 in Figs. 9-10 of LAM, see the rejection of claim 6, Figs. 9-10 of LAM and Fig. 9k of MCCANN).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 6.	
	Regarding the claimed “wherein said heat removal connection of said thermoelectric generator is connected to at least one electrical storage device”, LAM discloses the electrical system may comprise an energy storage component, such as a battery, capacitor or super .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 20130278989 A1) in view of MCCANN (US 20110241153 A1) and SUZUKI (JP 2004273489 A, see English Machine Translation), with evidence provided by HAYASHI (US 20140291814 A1) as applied to claim 9 above, further in view of YANG (US 5247238 A).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “a thermal switch connected with electrical conductive material between said electrical storage device and said thermoelectric generator”, YANG discloses a battery charging circuit provided with a thermally controlled cut-off switch between the power supply and the battery, wherein the contacts of the cut-off switch open as a result of the battery temperature rising upon completion of charging (Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ battery charging circuit provided with a thermally controlled cut-off switch in the modified device of LAM, because the contacts of the cut-off switch open as a result of the battery temperature rising upon completion of charging.


Response to Arguments
on 02/14/2020 have been fully considered, but they are not persuasive.
	Regarding claims 1 and 6, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 1 and 6 in P6-P8, is not persuasive.
	Regarding the recitation “said infrared absorbing film including up to 10% Cesium Tungstate”, since the limitation “up to 10% Cesium Tungstate” does not require lower limit, the limitation is interpreted as to include “zero % of Cesium Tunstate”.  Therefore, the Aluminum Nitride (AlN) material in modified LAM is considered to meet the recitation.  Modified LAM teaches all limitations required by the amended claims 1 and 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726